Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 12/19/2019 for application number 16/555437. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-10) and (11-20) are presented for examination.
Claims 21-30 are cancelled.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 56 of U.S. Patent No 10791433. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 11 and 56 of the patent application teach the claims 1 and 11 of the instant application. The limitations of the patent application teach personalizing messages based on a recipient relationship.
The patent application anticipates the system and method of the instant application.
The limitations of the patent application teach personalizing messages based on a recipient relationship and reconstruct the message based on the relationship.

The instant Application
Patent No. 10791433
Comment
Claims 1 and 11
A system for modifying a content item based on relationship information, the system comprising: control circuitry configured to: 

identifying, at control circuitry, a content item associated with a sender and a recipient, 

identifying, using the control circuitry, an entity associated with the content item, 


determining whether to generate a modified content item based on relationship information associated with the entity, 


and  if it is determined to generate the modified content item, determining a modification to apply to the content item to generate the modified content item, wherein the modification comprises a visual indicator indicative of the entity; 



and an output device coupled to the control circuitry and configured to generate the modified content item3Application No.: 16/555,437Docket No.: 003597-2332-101 Amendment dated December 9, 2019 Preliminary Amendment if it is determined to generate the modified content item, determining a modification to apply to the content item to generate the modified content item, wherein the modification comprises a visual indicator indicative of the entity; 



and an output device coupled to the control circuitry and configured to generate the modified content item
Claims 1, 11 and 56
A method for personalizing messages based on a recipient relationship, the method comprising: 


receiving, at control circuitry a message reconstructor, a message and a listing to transmit to of a plurality of intended recipients for the message; and for each respective recipient of the plurality of intended recipients: 

identifying retrieving, by the control circuitry message reconstructor, a relationship identifier that corresponds to the respective recipient from a database that stores relationship identifiers for each of the plurality of intended recipients; determining identifying, using the control circuitry message reconstructor, one or more modifiers to apply to the message a modification rule-based on the relationship identifier; determining generating, using the control circuitry message reconstructor, a reconstructed message corresponding to the relationship identifier based on the one or more modifiers and by applying the identified modification rule to the received message; and generating, for transmission to the respective recipient by the control circuitry over a network, the reconstructed message








The patent application anticipates the system and method of the instant application.
The limitations of the patent application teach personalizing messages based on a recipient relationship and reconstruct the message 



Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51, 60 and 69 of U.S. Patent Application 17002178. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 51, 60 and 69 of the patent application teach the claims 1 and 11 of the instant application. The limitations of the patent application teach personalizing messages based on a recipient relationship.
The patent application anticipates the system and method of the instant application.
The limitations of the patent application teach personalizing messages based on a recipient relationship and reconstruct the message based on the relationship.

The instant Application
US Patent Application 17002178
Comment
Claims 1 and 11
A system for modifying a content item based on relationship information, the system comprising: control circuitry configured to: 

identifying, at control circuitry, a content item associated with a sender and a recipient, 

identifying, using the control circuitry, an entity associated with the content item, 


determining whether to generate a modified content item based on relationship information associated with the entity, 


and  if it is determined to generate the modified content item, determining a modification to apply to the content item to generate the modified content item, wherein the modification comprises a visual indicator indicative of the entity; 



and an output device coupled to the control circuitry and configured to generate the modified content item
Claims 51, 60 and 69
A method for personalizing messages based on a recipient relationship, the method comprising: 


receiving, at a message reconstructor: (a) a message, (b) a first identification of a first recipient, and (c) a second identification of a second recipient; and in response to the receiving: 

determine that the first recipient belongs to a first contact group; identify, using the message reconstructor, a first modification rule based on the first contact group; generate, using the message reconstructor, a first reconstructed message by applying 
determine that the second recipient belongs to a second contact group; identify, using the message reconstructor, a second modification rule based on the second contact group; generate, using the message reconstructor, a second reconstructed message by applying the second identified modification rule to the received message; and transmit over the network the first reconstructed message and the second reconstructed message









The patent application anticipates the system and method of the instant application.
The limitations of the patent application teach personalizing messages based on a recipient relationship and reconstruct the message .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Son et al. US Patent Application Publication US 20160352895 A1 (hereinafter Son) in view of Eck et al. US Patent Application Publication US 20160191448 A1 (hereinafter Eck).
Regarding claim 1, Son teaches a method for modifying a content item based on relationship information, the method comprising (Abstract, [0007-0010], [0143] wherein  Son converts and modifies messages based on the relationship between the sender and the receiver) identifying, at control circuitry ([0095], [0101]), a content item associated with a sender and a recipient (FIG. 4, Abstract, [000-0008], [0132-0135] wherein Son describes obtaining a message and identifying the sender and the receiver of the message) identifying, using the control circuitry, an entity associated with the content item (FIG. 7, [0176], [0178-0190] wherein Son identifies the attributes associated with the message, wherein the attributes may include the type of the relationship between the sender and the recipient or the attribute of an electronic device corresponding to the sender and the recipient) determining whether to generate a modified content item based on relationship information associated with the entity FIG. 7, [0176], [0178-0190] wherein Son determines the attributes for converting the received message). 
Son teaches if it is determined to generate the modified content item, determining a modification to apply to the content item to generate the modified content item, wherein the modification comprises...the entity (FIG. 7, [0178], [0181], [0187], [0198] wherein Son incorporates the attributes, which the conversion was based on, into the message sent to the recipient as illustrated in FIG. 7) and generating the modified content item ([0011], [0086], [0140]  wherein Son generates a plurality of converted messages and transmitting each the plurality converted messages to each of the recipient).
	But Son does not teach wherein the modification comprises a visual indicator indicative of the entity.
	However in analogous art of reconstructing the message content items, Eck teaches wherein the modification comprises a visual indicator indicative of the entity ([0074], [0084], [0100] wherein Eck translates messages to a different language as an entity and displays indicator corresponding to the translated version).
	It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Son with Eck by incorporating the method of wherein the modification comprises a visual indicator indicative of the entity of Eck into the method of modifying a content item based on relationship information of Eck in order to incorporate the case where the sender does not specify a recipient, in this case the system would analyze the message sender’s connections and identify the potential recipients (Eck: [0049]).
Regarding claim 2, Son as modified by Eck teaches wherein determining whether to generate the modified content item based on the relationship information comprises: retrieving the relationship information from a database; determining a relationship identifier based on the relationship information; and determining whether to generate the modified content item based on the relationship identifier ([0140], [0267] wherein Son retrieves the relationship information from a database based on its identifier).
Regarding claim 3, Son as modified by Eck teaches wherein identifying the entity associated with the content item comprises: identifying text associated with the content item; and analyzing the text to identify the entity ([0013-0014], [0093], [0147], [0167] wherein Son analyzes the content of the message and parses the text in order to identify the attributes).
Regarding claim 4, Son as modified by Eck teaches wherein identifying the entity associated with the content item comprises: identifying one or more objects associated with the content item; ([0086]2Application No.: 16/555,437Docket No.: 003597-2332-101 Amendment dated December 9, 2019 Preliminary Amendment identifying one or more objects associated with the content item; and analyzing the one or more objects to identify the entity, [0167], [0176], [0178], [0217] wherein Son extract words from the message for analysis and determining the relationship)
Regarding claim 5, Son as modified by Eck teaches wherein identifying the entity associated with the content item comprises: identifying a geographic location associated with content item; and identifying the entity based on the geographic location ([0167], [0174] wherein Son incorporates places and location as attributes). 
Regarding claim 6, Son as modified by Eck teaches generating for transmission by the control circuitry over the network the content item, if it is determined to not generate the modified content item ([0025] wherein Eck analyze the information and determine whether the translation is necessary or not) 
Regarding claim 7, Son as modified by Eck teaches wherein the visual indicator comprises text indicative of the entity ([0074], [0084], [0100] wherein Eck translates messages to a different language as an entity and displays indicator corresponding to the language used for the translation)
Regarding claim 8, Son as modified by Eck teaches storing the modified content item in storage ([0140], [0267] wherein Son stores the generated message).
Regarding claim 9, Son as modified by Eck teaches wherein determining the modification to apply to the content item comprises analyzing the content item to determine context information, wherein the visual indicator is indicative of the context information ([0074], [0084], [0100], [0174] wherein Eck translates messages to a different language as an entity and displays indicator corresponding to the translated version).
Regarding claim 10, Son as modified by Eck teaches wherein the context information comprises one or more keywords associated with the content item ([0142], [0167], [0176], [0178] wherein Son teaches extracting keywords from the message contents).
Regarding claim 11, Son teaches a system (FIG.1A, [0062-0072]) for modifying a content item based on relationship information, the system comprising: control circuitry configured to (Abstract, [0007-0010], [0143] wherein  Son converts and modifies messages based on the relationship between the sender and the receiver) identifying, at control circuitry ([0095], [0101]), a content item associated with a sender and a recipient (FIG. 4, Abstract, [000-0008], [0132-0135] wherein Son describes obtaining a message and identifying the sender and the receiver of the message) identifying, using the control circuitry, an entity associated with the content item (FIG. 7, [0176], [0178-0190] wherein Son identifies the attributes associated with the message, wherein the attributes may include the type of the relationship between the sender and the recipient or the attribute of an electronic device corresponding to the sender and the recipient) determining whether to generate a modified content item based on relationship information associated with the entity FIG. 7, [0176], [0178-0190] wherein Son determines the attributes for converting the received message). 
Son teaches if it is determined to generate the modified content item, determining a modification to apply to the content item to generate the modified content item, wherein the modification comprises...the entity (FIG. 7, [0178], [0181], [0187], [0198] wherein Son incorporates the attributes, which the conversion was based on, into the message sent to the recipient as illustrated in FIG. 7) and an output device coupled to the control circuitry and configured to generate the modified content item ([0011], [0086], [0140]  wherein Son generates a plurality of converted messages and transmitting each the plurality converted messages to each of the recipient).
	But Son does not teach wherein the modification comprises a visual indicator indicative of the entity.
([0074], [0084], [0100] wherein Eck translates messages to a different language as an entity and displays indicator corresponding to the translated version).
	It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Son with Eck by incorporating the method of wherein the modification comprises a visual indicator indicative of the entity of Eck into the method of modifying a content item based on relationship information of Eck in order to incorporate the case where the sender does not specify a recipient, in this case the system would analyze the message sender’s connections and identify the potential recipients (Eck: [0049]).
Claim 12 is similar in scope to claim 2 therefore the claims are rejected under similar rationale.
Claim 13 is similar in scope to claim 3 therefore the claims are rejected under similar rationale.
Claim 14 is similar in scope to claim 4 therefore the claims are rejected under similar rationale.
Claim 15 is similar in scope to claim 5 therefore the claims are rejected under similar rationale.
Claim 16 is similar in scope to claim 6 therefore the claims are rejected under similar rationale.
Claim 17 is similar in scope to claim 7 therefore the claims are rejected under similar rationale.
Claim 18 is similar in scope to claim 8 therefore the claims are rejected under similar rationale.
Claim 19 is similar in scope to claim 9 therefore the claims are rejected under similar rationale.
Claim 20 is similar in scope to claim 10 therefore the claims are rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.